34 So. 3d 205 (2010)
Victor R. LATIMORE, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and Amerigas Propane, Inc., Appellees.
No. 1D10-1386.
District Court of Appeal of Florida, First District.
May 7, 2010.
Victor R. Latimore, pro se, Appellant.
Geri Atkinson-Hazelton, General Counsel, Tallahassee, for Appellee, Florida Unemployment Appeals Commission.
PER CURIAM.
Inasmuch as the notice of appeal was not timely filed, we are required to dismiss this appeal for lack of jurisdiction. See Fla. R.App. P. 9.110(c); First Nat'l Bank in Ft. Myers v. Fla. Unemployment Appeals Comm'n, 461 So. 2d 208 (Fla. 1st DCA 1984) (stating that appellant's failure to file the notice of appeal within the requisite 30-day period is "an irremediable jurisdictional defect."). However, because appellant alleges that he did not receive a copy of the final order until the time for filing a notice of appeal had expired, this disposition is without prejudice to appellant's right to seek relief by filing a motion with the Unemployment Appeals Commission requesting that it vacate and reenter the final order at issue. See Etienne v. Simco Recycling Corp., 721 So. 2d 399 (Fla. 3d DCA 1998).
HAWKES, C.J., VAN NORTWICK and MARSTILLER, JJ., concur.